UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
UNITED STATES OF AMERICA,

 

MEMORANDUM & ORDER
-against- 19-CR-54 (NGG)
DARIN HAMILTON and JEROME JONES,

Defendants.

 

NICHOLAS G. GARAUFIS, United States District Judge.

Defendant Jerome Jones has been indicted for murder while en-
gaged in narcotics trafficking and conspiracy to do the same in
violation of 28 U.S.C. §§ 841(b)(1)(A) and 848(e)(1)(A) in con-
nection with the 1992 murder of Robert Arroyo, a member of the
Black Rain drug trafficking organization (“Black Rain”). (Indict-
ment (Dkt. 51-3) at ECF pp. 22-25.) According to the
Government, Mr. Jones was also a member of Black Rain and,
along with co-defendant Darin Hamilton, recruited two other
members to kill Mr. Arroyo because they believed he was acting
as an informant. (See Govt Mem. in Opp’n to Def. Mot. to Sup-
press (“Gov't Mem.”) (Dkt. 54) at ECF pp. 3-4.)

Upon his arrest for unrelated drug charges on November 20,
2017 in West Virginia, Mr. Jones was interviewed by State Police
Corporal L.W. Price, Detective John Roberts of the New York Po-
lice Department (NYPD) homicide bureau’s cold case unit, and
Federal Bureau of Investigations (FBI) Special Agent (SA) Greg-
ory Kies. (Nov. 20, 2017, FD-302 (“302”) (Dkt. 51-4) at ECF p.
27.) Mr. Jones now moves to suppress all statements made dur-
ing the interview, or alternatively, for an evidentiary hearing to
determine whether his statements were coerced, in violation of
his Fifth Amendment rights. (Def. Mot. to Suppress (Dkt. 51);
Def. Mem. in Supp. of Mot. To Suppress (“Def. Mem.”) (Dkt. 51-
1) at ECF pp. 7, 16.) Separately, Mr. Jones moves for a bill of
particulars, arguing that allegations in the indictment are not suf-
ficiently specific to permit him to prepare his defense. (Id.) For
the following reasons, Defendant’s motions to suppress his No-
vember 20, 2017 statements and for a bill of particulars are
DENIED.

I. BACKGROUND

A. Arrest and Miranda Waiver

This case arises out of the 1992 murder of Mr. Arroyo. (Indict-
ment at ECF pp. 23-24.) According to the Government, Mr. Jones
and Mr. Hamilton were members of Black Rain, which sold co-
caine, crack cocaine, and heroin in Queens through the 1980s
and early 1990s. (Gov't Mem. at ECF pp. 3-4.) At its peak, Black
Rain yielded $10,000 to $15,000 per day in drug sales. (Id. at
ECF p. 3.) In August 1992, Mr. Jones and Mr. Hamilton allegedly
recruited two other members of Black Rain to murder Mr. Ar-
royo. (Id. at ECF p. 4.) On their first attempt, the two gunmen
inadvertently shot a different man, who survived the attack. (Id.)
On September 8, 1992, they shot and killed Mr. Arroyo. (Id.)?

Twenty-four years later, Mr. Jones was living in West Virginia.
On June 1, 2016, state police searched his house pursuant to a
warrant based on an affidavit by Cpl. Price. (Def. Mem. at ECF p.
8.) Cpl. Price stated that a confidential informant purchased
about $160 worth of crack cocaine from Mr. Jones over the
course of several controlled buys. (June 1, 2016 Search Warrant
(Dkt. 51-5) at ECF pp. 39-41.) Officers recovered a small quantity
of crack cocaine during the search. (Id. at ECF p. 42.)

 

! The court RESERVES decision on Defendant’s general request to join the
motions of his co-defendant, Mr. Hamilton, and DIRECTS Mr. Jones to
make a motion to that effect and to advise the court of his position on that
motion, if he still wishes to make it.

2 Mr. Hamilton is also charged with the murder of Anthony Lloyd, another
member of Black Rain. (Indictment at ECF p. 22.)
On November 20, 2017, state police executed a second search of
Mr. Jones’s home after an informant purchased approximately
$350 worth of crack cocaine from him in another series of con-
trolled buys. (Nov. 13, 2017 Criminal Compl. (Dkt. 51-7) at ECF
p. 61; Def. Mem. at ECF p. 8; Gov't Mem. at ECF p. 5.) Mr. Jones
was then arrested on drug charges.* (Def. Mem. at ECF pp. 8-9.;
Gov't Mem. at ECF p. 5.) At the scene, Cpl. Price was accompa-
nied by SA Kies and Det. Roberts. (802 at ECF p. 27.) Cpl. Price
arrested Mr. Jones, and SA Kies administered a Miranda warning
orally and in writing. Ud.) Mr. Jones responded “Yeah” to
acknowledge each right as it was read to him (id.), and subse-
quently signed a Miranda waiver. (Def.’s Advice of Rights
(“Waiver”) (Dkt. 54-1) at ECF p. 16.) Mr. Jones was transported
to the State Police Department in Princeton, West Virginia, where
he was interviewed for over six hours by Cpl. Price, SA Kies, and
Det. Roberts. (302 at ECF. p. 27; Aff. of Def. Jerome Jones
(“Jones Aff.”) (Dkt. 58-1) at ECF p. 17.)

Mr. Jones claims that before he was transported to the station,
he asked for permission to bring medicine that he takes to man-
age his diabetes, but the officers denied his request. (Jones Aff.
at ECF p. 16.) Mr. Jones stated that he was supposed to take his
medicine that morning, and that if he does not take it, his blood
sugar can drop, causing seizures. (Id.) As a result, he claims that
he was under physical stress when he signed the Miranda waiver
and during the subsequent interview at the police station. (/d.)
Mr. Jones also contends that he was denied food and water dur-
ing the interview, which lasted at least six hours, and that he was
permitted to go to the bathroom only once. (Id. at ECF p. 17.)
The FBI’s 302 tells a different story. According to SA Kies, Mr.

 

3 Those charges formed the basis of a 10-count federal indictment to which
Mr. Jones ultimately pleaded guilty and for which he is currently incarcer-
ated. See United States v. Jones, 17-cr-209 (S.D.W.V. 2017); Judgment
(Dkt. 53) at 1-2.
Jones was offered food and coffee on several occasions but de-
clined, was provided with water upon request, and was taken to
the restroom on several occasions at his request. (302 at ECF p.
27.)

B. The Interview

In the 302, SA Kies recounts that over the course of the interview,
Mr. Jones made several incriminating admissions relating to his
own purchase of cocaine since 2010, as well as his affiliation with
Black Rain, although he denied involvement with any murders.
(Id. at ECF pp. 28-30.) Mr. Jones allegedly made admissions or
statements regarding:

1) The dates and quantities of cocaine he had purchased
since 2010;

2) The structure of the Black Rain organization;

3) His role in the organization: “I was a shooter back [in the
1980s] .... Iwas known to be a gunslinger, not for mur-
ders, you’re not gonna take what is in my pocket”;

4) The location of several drug spots that Black Rain main-
tained;

5) Black Rain’s use of violence;

6) The murders of “Spanish Rob” (identified by the Govern-
ment as Robert Arroyo) and “Juice” (identified by the
Government as Anthony Lloyd); and

7) Black Rain’s treatment of informants: “Back then, you
paid the price for being an informant, it cost your life.”

(302 at ECF pp. 27-30; Gov't Mem. at ECF p. 6 n.2.) Mr. Jones
denies making the statements in the 302 and notes that he was
incarcerated from 2010 to 2013, undermining the claim that he
told the officers that he was regularly purchasing crack cocaine
during that time. (Jones Aff. at ECF p. 17-18.)
II. LEGAL STANDARD

A. Motion to Suppress Statements

“{I]n cases involving involuntary confessions, [the Supreme
Court] enforces the strongly felt attitude of our society that im-
portant human values are sacrificed where an agency of the
government, in the course of securing a conviction, wrings a con-
fession out of an accused against his will.” Schneckloth v.
Bustamonte, 412 U.S. 218, 225 (1973).* However, a suspect may
waive his Fifth Amendment rights. “An express written or oral
statement of waiver of the right to remain silent or of the right to
counsel is usually strong proof of the validity of that waiver... .
The question is not one of form, but rather whether the defend-
ant in fact knowingly and voluntarily waived the rights
delineated in the Miranda case.” North Carolina v. Butler, 441
U.S. 369, 373 (1979) (citing Miranda v. Arizona, 384 U.S. 436
(1966)). Once validly waived, so the admonition goes, anything
the suspect says may be used against the accused in the Govern-
ment’s case in chief. See id. at 370. Miranda and its progeny
require the court to assess the voluntariness of any waiver of the
Fifth Amendment right to be free from self-incrimination. See Mi-
randa, 384 U.S. at 478-79; Moran v. Burbine, 475 U.S. 412, 421
(1986) (First, the relinquishment of the right must have been
voluntary in the sense that it was the product of a free and delib-
erate choice rather than intimidation, coercion, or deception.
Second, the waiver must have been made with a full awareness
of both the nature of the right being abandoned and the conse-
quences of the decision to abandon it.”).

When a defendant contests the voluntariness of a Miranda
waiver, the Government bears the burden of establishing, by a

 

4 When quoting cases, and unless otherwise noted, all citations and quota-
tion marks are omitted and all alterations are adopted.
preponderance of the evidence, that the waiver was valid. Colo-
rado v. Connelly, 479 U.S. 157, 168 (1986). If the Government
fails to meet its burden, the cure is exclusion from evidence. See
United States v. Anderson, 929 F.2d 96, 102 (2d Cir. 1991). A
waiver or statement is involuntary if it is obtained “under circum-
stances that overbear the defendant’s will at the time it is given.”
Anderson, 929 F.2d at 99. That evaluation is made with reference
to “the totality of all the surrounding circumstances, including
the accused’s characteristics, the conditions of interrogation, and
the conduct of law enforcement officials.” Id. While the mental
state of the defendant is part of that analysis, involuntariness
generally cannot be found “[a]bsent police conduct causally re-
lated to the confession.” Connelly, 479 U.S. at 164.

“[W]here a defendant ‘supports his motion [to suppress] with
moving papers that are sufficiently definite, specific, detailed,
and nonconjectural to enable the court to conclude that con-
tested issues of fact ... are in question,” an evidentiary hearing
may be appropriate. United States v. Miller, No. 18-CR-395
(NGG), 2019 WL 2088248, at *2 (E.D.N.Y. May 13, 2019) (quot-
ing United States v. Barrios, 210 F.3d 355, 355 (2d Cir. 2000)).
However, “[a]lrguments made solely by defense counsel in mo-
tion papers cannot by themselves create a factual issue.” Id. And,
“Sf facts urged in support of a hearing would not entitle the mov-
ing party to relief as a matter of law, no evidentiary hearing is
required.” Gentile v. Cty. of Suffolk, 926 F.2d 142, 148 (2d Cir.
1991). Ultimately, the decision to grant an evidentiary hearing is
committed to the court’s discretion. United States v. Chandler,
164 F. Supp. 3d 368, 378 (E.D.N.Y. 2016).

B. Motion for a Bill of Particulars

Federal Rule of Criminal Procedure 7(f) permits a defendant to
move for a “bill of particulars in order to identify with sufficient
particularity the nature of the charge pending against him,
thereby enabling defendant to prepare for trial, to prevent sur-
prise, and to interpose a plea of double jeopardy should he be
prosecuted a second time for the same offense.” United States v.
Bortnovsky, 820 F.2d 572, 574 (2d Cir. 1987). “[W]here the
charges of the indictment are so general that they do not advise
the defendant of the specific acts of which he is accused,” a bill
of particulars may be required. United States v. Feola, 651 F.
Supp. 1068, 1132 (S.D.N.Y. 1987), affd, 875 F.2d 857 (2d Cir.
1989). “The function of a bill of particulars is to provide defend-
ant with information about the details of the charge against him
if this is necessary to the preparation of his defense, and to avoid
prejudicial surprise at the trial.” United States v. Torres, 901 F.2d
205, 234 (2d Cir. 1990) abrogated on other grounds by United
States v. Marcus, 628 F.3d 36 (2d Cir. 2010). However, “[t]he
proper scope and function of a bill of particulars is not to obtain
disclosure of evidence or witnesses to be offered by the Govern-
ment at trial....” Feola, 651 F. Supp. at 1131. “A bill of
particulars is not to be viewed as a discovery device... , but
rather, its sole purpose is to provide information to the defendant
sufficient to advise him of the crimes for which he is charged. So
long as the defendant is adequately apprised of the charges con-
tained in the indictment to enable him to prepare his defense or
to avoid unfair surprise at trial, a bill should not be granted.”
United States v. Larracuente, 740 F. Supp. 160, 163 (E.D.N.Y.
1990).

In determining whether to grant a bill of particulars, the court
must consider whether the requested information is necessary to
allow the defense to adequately prepare for trial—not whether
such information would be merely helpful to the defense. See
United States v. Barret, No. 10-cr-809 (KAM), 2011 WL
13175738, at *6 (E.D.N.Y. Dec. 27, 2011). “When exercising this
discretion, a court must examine the totality of the information
available to the defendant, including the indictment and general
pre-trial discovery, and determine whether, in light of the
charges that the defendant is required to answer, the filing of a
bill of particulars is warranted.” United States v. Burstein, No. 10-
CR-623 (ARR), 2012 WL 12929661, at *4 (E.D.N.Y. June 14,
2012), affd sub nom. United States v. Rabinowitz, 645 F. App'x 63
(2d Cir. 2016).

III. DISCUSSION

A. Motion to Suppress
1. Voluntariness

a. Applicable Law

Courts determine the enforceability of Miranda waivers on a
case-by-case basis, considering the totality of all the circum-
stances, “including the accused’s characteristics, the conditions of
interrogation, and the conduct of law enforcement officials.”
United States v. Lynch, 92 F.3d 62, 65 (2d Cir. 1996). “[C]oercive
police conduct” is a crucial element of the inquiry, and “[a]bsent
police conduct causally related to the confession, there is simply
no basis for concluding that any state actor has deprived a crim-
inal defendant of due process of law.” Connelly, 479 U.S. at 164.
“While the defendant’s mental condition is a factor in the volun-
tariness analysis, it is not, by itself and apart from its relation to
official coercion, dispositive.” United States v. Cooper, 19-cr-159
(ARR), 2019 WL 4346263, at *2 (E.D.N.Y. Sept. 12, 2019).

A valid Miranda waiver requires that the suspect knowingly and
voluntarily agreed to waive his rights. Moran, 475 U.S. at 421.
To be knowing, the suspect must understand the rights to be
waived, and the consequences of waiving such rights. Id. To be
voluntary, a suspect must freely submit to questioning, absent
any official coercion, deception, or intimidation sufficient to
overbear the suspect’s will to resist official pressure to comply. Id.
A suspect’s physical distress or mental state may be a factor in
the voluntariness inquiry. Where a suspect is in pain or intoxi-
cated but appears alert and lucid, courts have found Miranda
waivers to be voluntary. See, e.g., United States v. Siddiqui, 699
F.3d 690, 707 (2d Cir. 2012), as amended (Nov. 15, 2012) (find-
ing statements voluntary because defendant “was lucid and able
to engage the agents in coherent conversations despite the pain
attendant to her injury”); United States v. Khalil, 214 F.3d 111,
121-22 (2d Cir. 2000) (finding statements knowing and volun-
tary although suspect was in the hospital for surgery at time of
questioning because he “was alert and mentally competent at the
time of the questioning” despite being in pain); Campaneria v.
Reid, 891 F.2d 1014, 1020 (2d Cir. 1989) (finding statements
made while being treated in the ICU for a “serious knife wound”
voluntary where suspect “was alert and awake despite his pain”
and officers honored his periodic requests to pause the interro-
gation); Cooper, 2019 WL 4346263, at *4 (finding waiver
voluntary despite defendant’s claims he had not eaten or slept for
24 hours before his arrest because he never communicated his
weakened condition to police); Avincola v. Stinson, 60 F. Supp.
2d 133, 160 (S.D.N.Y. 1999) (statements voluntary despite
“physical manifestations of [defendant’s] drug use,” because he
was alert and appeared to “appreciate the nature and conse-
quences of his statements”).

Police coercion is a crucial element to assess voluntariness. See
Connelly, 479 U.S. at 164. Where there is evidence that police
took advantage of a suspect’s clearly altered mental state in order
to obtain a statement, such statements may be deemed involun-
tary. See, e.g., United States v. Taylor, 745 F.3d 15, 24 (2d Cir.
2014) (finding statement involuntary where suspect had in-
gested a large quantity of Xanax before the interrogation, fell
asleep multiple times throughout the interview, and officers
acknowledged having to wake him up and “refocus” him); see
also Mincey v. Arizona, 437 U.S. 385, 398-99 (1978) (holding
statement involuntary where suspect “had been seriously
wounded just a few hours earlier, and had arrived at the hospital
‘depressed almost to the point of coma,” was “evidently confused
and unable to think clearly’; was supine “on a hospital bed, en-
cumbered by tubes, needles, and breathing apparatus”; and was
““at the complete mercy’ of [the detective], unable to escape or
resist the thrust of [the] interrogation”). Courts consider the to-
tality of the circumstances surrounding a statement to police, and
if the facts taken as whole indicate a suspect’s will was overborne,
a court will find the statement involuntary. See, e.g., Greenwald
v. Wisconsin, 390 U.S. 519, 519-20 (1968) (finding statement in-
voluntary where suspect insisted on his innocence while held
overnight without food or his blood pressure medication, was not
advised of his constitutional rights, and testified that the only rea-
son he confessed was because “[he] knew they weren’t going to
leave [him] alone until [he] did.”); Clewis v. Texas, 386 U.S. 707,
709-12 (1967) (statement involuntary where defendant was
held for ten days, appeared to be sick, and was never informed
of his rights before signing a formal statement confessing to a
crime he had previously denied knowledge of); Davis v. North
Carolina, 384 U.S. 737, 743-46 (1966) (statement involuntary
where defendant was held incommunicado for over two weeks
in a jail cell meant only for short-term detention, and fed so little
that he shed 15 pounds over the course of the 16-day interroga-
tion).

Conversely, even in the face of “troubling” police conduct, a state-
ment may be deemed voluntary if the defendant agreed to speak
despite official pressure. Green v. Scully, 850 F.2d 894, 903-04
(2d Cir. 1988) (finding statement voluntary despite police “chi-
canery” designed to elicit a statement where defendant “candidly
admitted” that he confessed of his own volition).

10
b. Analysis

There is no question that Mr. Jones was subject to a custodial
interrogation when he allegedly made the incriminating state-
ments that are the subject of this motion. (See Def. Mem. at ECF
p. 9; Gov't Mem. at ECF p. 5; Jones Aff. at ECF p. 16.) Further,
Mr. Jones acknowledges that he was read his Miranda rights,
which he waived both orally and in writing. (Jones Aff. at ECF p.
16; see also 302 at ECF p. 27.) Thus, the only question is whether
his waiver was voluntarily made.

Mr. Jones contends that his Miranda waiver and subsequent
statements” at the November 20, 2017 interview were involun-
tary because of the physical stress brought about by the
deprivation of medication, food, water, and access to a restroom.
(Def. Reply to Gov't Mem. (“Def. Reply”) (Dkt. 58) at ECF pp. 7-
9.) He also asserts that law enforcement acted in bad faith, argu-
ing that the drug arrest was a pretext to interview him on
unrelated charges.® (Id. at ECF pp. 9-10; Def. Mem. at ECF pp.
14-15.)

Crediting Mr. Jones’s contentions as true, the court finds them
insufficient as a matter of law to warrant suppression of his state-
ments for two reasons. First, although he alleges facts that could,
in some circumstances, lead to sufficient physical stress to permit
an inference of involuntariness, he fails to adequately allege that
he was ever in a state of such severe physical stress as to cause
the court to question the voluntariness of his waiver and subse-
quent statements. Second, Mr. Jones does not allege facts to

 

° The court notes again that Mr. Jones denies making the statements that
the Government attributes to him in the 302.

© Mr. Jones also contends that the officers conducted a second, post-indict-
ment interview in violation of his Sixth Amendment right to counsel. The
Government denies that the alleged interview occurred and thus, does not
intend to rely upon it. As such, the court does not address that argument
further.

11
suggest that the police acted coercively in order to obtain a Mi-
randa waiver or statement against his will.

Mr. Jones claims that because he was “physically stressed” at the
time of the waiver and interview, he agreed to waive his rights
and speak with police in order to “get the interview over with so
[he] could get [his] medicine and take it.” (Jones Aff. at ECF p.
16.) However, Mr. Jones’s affidavit does not elaborate on what
that “physical stress” entailed. Mr. Jones does not allege that he
suffered any adverse physical effects from not taking his medi-
cine. (Def. Mem. at ECF pp. 9, 13; Jones Aff. at ECF p. 16.) The
only stress he describes is anxiety at the prospect of what might
happen if he did not take his medicine at some point. (Def. Mem.
at ECF pp. 9, 13; Jones Aff. at ECF p. 16.) Mr. Jones is only able
to cite one case, Greenwald, where deprivation of a defendant’s
medication was found to be one factor, among many, that led a
court to conclude that a statement was involuntarily made.
Greenwald, 390 U.S. at 520.

Similarly, Mr. Jones’s claim that he was denied food is not suffi-
cient to warrant a finding that his statements were involuntarily
made. Where courts have found that deprivation of food created
a coercive environment, the food deprivation was one of a mul-
titude of factors creating a clearly coercive environment designed
to elicit a confession. See Clewis, 386 U.S. at 709-12 (citing dep-
rivation of food as a factor in finding confession involuntary, in
addition to: defendant’s fifth grade education level, initial inter-
rogation lasting over 38 hours, defendant repeatedly insisting on
his innocence, and detention of defendant for over one week be-
fore signing a formal statement); Davis, 384 U.S. at 742-46
(confession involuntary where defendant had elementary school
education level, was held incommunicado for 16 days before
confessing, and was fed only two “thin” and “dry” sandwiches
per day, with occasional supplements of peanuts, causing him to
lose 15 pounds over the course of the 16-day interrogation).

12
Here, in contrast, Mr. Jones alleges that his request to bring his
medicine to the station was denied, and that he did not eat dur-
ing the six-hour interrogation. He does not claim that his blood
pressure dropped or that he had a seizure during the interroga-
tion, nor does he claim to have alerted the officers that he was
under any physical stress. Much like the court in Cooper, which
found a statement voluntary despite the defendant’s claim that
he had not eaten or slept in the 24 hours before his arrest, the
court does not conclude that the officers who interrogated Mr.
Jones created a coercive environment based solely on Mr. Jones’s
claims of physical stress. At no point does Mr. Jones claim that
he was not lucid or thinking clearly, or that the officers were
aware that he was under physical stress and deliberately disre-
garded his altered mental state, like the defendants in Taylor or
Mincey. He claims that he was not offered food or drink (which
is contested by SA Kies), but he does not claim that officers de-
nied his request for food or drink, which might be evidence of
coercion in some circumstances. See, e.g., Cooper, 2019 WL
4346263, at *4 (finding defendant’s statements voluntary de-
spite claims he hadn’t eaten for 24 hours where “he [made] no
claim that he asked the officers for food, complained of food or
sleep deprivation, or at any time communicated a weakened con-
dition to them”).

Further, Mr. Jones does not allege that he ever attempted to re-
voke his waiver by asking for a lawyer or seeking to end the
conversation, which could be evidence of coercion. See, e.g.,
Michigan v. Mosley, 423 U.S. 96, 104 (concluding “that the ad-
missibility of statements obtained after the person in custody has
decided to remain silent depends under [Miranda] on whether
his right to cut off questioning was scrupulously honored”); Ed-
wards v. Arizona, 451 U.S. 477, 484 (1981) (holding “that when
an accused has invoked his right to have counsel present during
custodial interrogation, a valid waiver of that right cannot be es-
tablished by showing only that he responded to further police-

13
initiated custodial interrogation even if he has been advised of
his rights”). Nor does he cite any case law supporting the propo-
sition that his anxiety about what might happen if he were not
able to take his medication could be a basis to find a statement
involuntary. Absent police coercion, his unexpressed anxiety is
not enough to establish involuntariness. See Connelly, 479 U.S. at
164.

Finally, Mr. Jones’s allegations of bad faith on the part of law
enforcement are unsupported. It is uncontested that Mr. Jones
was indicted and ultimately pleaded guilty to the charges for
which he was arrested on November 20, 2017, and for which he
is now incarcerated. (Def. Mem. at ECF p. 14; Gov't Mem. at ECF
p. 11; W. Va. Indictment (Dkt. 51-8) at ECF pp. 63-72.) As such,
and contrary to his claims, his arrest was not merely a pretext for
the interrogation. (Def. Mem. at ECF p. 14.)

Assessing the totality of the circumstances, and crediting all of
Mr. Jones’s factual allegations as true, the courts finds that his
Miranda waiver and subsequent statements were made know-
ingly and voluntarily and should not be suppressed from
evidence.

2. Request for an Evidentiary Hearing

a. Applicable Law

Where a defendant disputes the facts surrounding an alleged
confession, he “is entitled to a fair hearing in which both the un-
derlying factual issues and the voluntariness of his confession are
actually and reliably determined.” Jackson v. Denno, 378 U.S.
368, 380 (1964). A defendant is entitled to an evidentiary hear-
ing when “he supports his motion with moving papers that are
sufficiently definite, specific, detailed, and nonconjectural to en-
able the court to conclude that contested issues of fact .. . are in
question, including an affidavit of someone alleging personal

14
knowledge of the relevant facts.” Barrios, 210 F.3d at 355. How-
ever, where the facts alleged would not compel a court to grant
a motion to suppress as a matter of law, an evidentiary hearing
is not required. Gentile, 926 F.2d at 148; Chandler, 164 F. Supp.
3d at 376.

Courts in this Circuit have held that bald assertions that a defend-
ant’s statements were not voluntary are insufficient to compel a
hearing. See, e.g., United States v. Perryman, No. 12-CR-0123
(ADS), 2013 WL 4039374, at *6 (E.D.N.Y. Aug. 7, 2013). It is
within the court’s discretion to determine whether the facts al-
leged in support of a suppression motion warrant a hearing. See
United States v. Jass, 331 F. App’x 850, 855 (2d Cir. 2009). How-
ever, a hearing is necessary in certain situations, such as when a
defendant and the Government differ on whether officers gave a
Miranda warning at all. United States v. Mathurin, 148 F.3d 68,
69 (2d Cir. 1998).

b. Analysis

Mr. Jones argues that he is entitled to a hearing on the basis of
his affidavit, in which he claims that he signed the Miranda
waiver and spoke with the officers only because he was “physi-
cally stressed” as a result of not being able to take his diabetes
medicine, not eating or drinking, and only using the restroom
once over the course of a six-hour interview. (Jones Aff. at ECF
p. 16.) Mr. Jones does not allege that he told the officers he was
under any kind of physical stress; his alleged request to bring his
medicine with him to the station is the only instance in which his
physical or medical condition was referenced. (Id.)

The Government’s version of events differs from Mr. Jones’s.
There is no mention in the 302 that Mr. Jones requested to bring
his medication with him to the station, or that the officers denied
such a request. (See 302 at ECF pp. 27-30.) SA Kies stated that
officers offered Mr. Jones food and coffee on several occasions,
which he declined, and that he was given water and taken to the

15
bathroom several times upon request. (302 at ECF p. 27.) SA Kies
also recounted details that Mr. Jones apparently provided about
his narcotics trafficking in West Virginia, as well as his involve-
ment with Black Rain. (Id. at 27-30.) Mr. Jones denies that he
made any such statements. (Def. Mem. at ECF p. 9.)

Despite those factual discrepancies, the court declines to hold an
evidentiary hearing because, even crediting Mr. Jones’s version
of events in full, suppression is not warranted. Gentile, 926 F.2d
at 148 (“[I]f facts urged in support of a hearing would not entitle
the moving party to relief as a matter of law, no evidentiary hear-
ing is required.”). Both the Government and Mr. Jones agree that
he did not eat during the interrogation—the only dispute is
whether he was offered food, which Mr. Jones does not even al-
lege that he requested. (Def. Mem. at ECF p. 9; 302 at ECF p.
27.) Both the Government and Mr. Jones agree that he waived
his Miranda rights orally and in writing. (Def. Mem. at ECF p. 9;
Def. Reply at ECF pp. 8-9; Gov't Mem. at ECF pp. 5-6.) Neither
Mr. Jones nor the Government claims that he ever sought to re-
voke his waiver. Neither Mr. Jones nor the Government claims
that Mr. Jones made his alleged physical stress known to the of-
ficers during the interrogation. Because Mr. Jones fails to allege
facts which, if proven, would compel suppression of the state-
ments, his request for an evidentiary hearing is denied.

B. Motion for Bill of Particulars

“A bill of particulars is required only where the charges of the
indictment are so general that they do not advise the defendant
of the specific acts of which he is accused.” United States v. Walsh,
194 F.3d 37, 47 (2d Cir. 1999). Where a defendant can show
that the information he seeks is “necessary” to prepare his de-
fense, a court may grant the request. Burstein, 2012 WL
12929661, at *4. However, a bill of particulars “is not meant to
enable a defendant to obtain a preview of the government's evi-
dence before trial or to learn the legal theory upon which the

16
government will proceed.” United States v. Rodriguez, No. 18-cr-
444 (NGG), 2019 WL 112621, at *6 (E.D.N.Y. Jan. 4, 2019). Fur-
ther, the court “cannot compel the government to disclose,
through a bill of particulars, the manner in which it will attempt
to prove the charges, the precise manner in which a defendant
committed the crime charged, or to give a preview of its evidence
and legal theories, lest the defendant tailor his testimony to ex-
plain away the government’s case.” Barret, 2011 WL 13175738,
at *6.

Mr. Jones’s arguments in support of his motion for a bill of par-
ticulars are unpersuasive. The information he seeks includes the
names of any uncharged coconspirators to the murder, evidence
that the Government will rely on to show that he participated in
the murder, and additional information regarding the allegations
of narcotics trafficking—including the dates, locations, quantity,
and prices of all sales charged in the conspiracy, the names of the
drug purchasers and sellers, and similar information. (Def. Mem.
at ECF pp. 18-19.) Mr. Jones also expresses concern about evi-
dence produced in discovery relating to the murders of at least
four individuals besides Arroyo, and he requests additional infor-
mation demonstrating the relevance of these uncharged murders
to the charges in the indictment. (/d.)

Mr. Jones has failed to make the threshold showing that the dis-
covery he seeks is “necessary” to prepare his defense. The
indictment specifies the date ranges of the alleged narcotics traf-
ficking and murder conspiracies, the type and minimum amounts
of narcotics allegedly trafficked, the date of the murder, the name
of the victim, and the name of one of the alleged co-conspirators.
(Indictment at ECF pp. 23-24.) The Government also provided
approximately 963 pages of discovery in addition to a detention
letter providing notice of its theory. (Def. Reply at ECF p. 13;
Govt Mem. at ECF p. 16.) Essentially, Mr. Jones is asking for a
preview of the Government’s evidence and the specific theories

17
Case 1:19-cr-00054-NGG Document 62 Filed 09/17/20 Page 18 of 18 PagelD #: 331

that it will use to prove its case. This is precisely the type of in-
formation defendants are not entitled to obtain through a bill of
particulars. As such, his motion for a bill of particulars is denied.

IV. CONCLUSION

For the reasons stated, Defendant’s motion to suppress and mo-
tion for a bill of particulars are DENIED.

SO ORDERED.

Dated: — Brooklyn, New York
September 17, 2020

/s/ Nicholas G. Garaufis

NICHOLAS G. GARAUFIS
United States District Judge

 

18
